99 S.W.3d 267 (2003)
George R. DREHER, Appellant,
v.
CASSIDY LIMITED PARTNERSHIP, Appellee.
No. 11-02-00176-CV.
Court of Appeals of Texas, Eastland.
January 23, 2003.
*268 Michael J. Canon, Richard C. Houston, Jr., Canon, Gaston & Strain, Midland, for appellant.
G. Ben Bancroft, Big Spring, for appellee.
Panel consists of: ARNOT, C.J., and WRIGHT, J., and McCALL, J.

Opinion
TERRY McCALL, Justice.
In this oil and gas case, the issue was whether the well had ceased to produce in paying quantities. The oil and gas lease contained a habendum clause with a primary term of 10 years from September 18, 1948, and a secondary term of "as long thereafter as oil, gas, or other mineral is produced from said land hereunder." Appellant is the successor in interest to the lessee, and appellee is the successor in interest to the lessor. The trial court granted appellee's motion for summary judgment that the lease terminated because of the absence of production in paying quantities. We reverse and remand.
When reviewing a traditional motion for summary judgment, the following standards apply: (1) the movant for summary judgment has the burden of showing that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law; (2) in deciding whether there is a disputed material fact issue precluding summary judgment, evidence favorable to the non-movant will be taken as true; and (3) every reasonable inference must be indulged in favor of the non-movant and any doubts resolved in its favor. TEX.R.CIV.P. 166a; Goswami v. Metropolitan Savings and Loan Association, 751 S.W.2d 487, 491 (Tex.1988); Nixon v. Mr. Property Management Company, Inc., 690 S.W.2d 546, 548-49 (Tex. 1985); City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 676 (Tex.1979).
A trial court must grant a motion for summary judgment if the moving party establishes that no genuine issue of material fact exists and that he is entitled to judgment as a matter of law. TEX. R.CIV.P. 166a(c); Lear Siegler, Inc. v. Perez, 819 S.W.2d 470, 471 (Tex.1991). Once the movant establishes a right to a summary judgment, the non-movant must come forward with evidence or law that precludes summary judgment. City of Houston v. Clear Creek Basin Authority, supra at 678-79. When reviewing a summary judgment, the appellate court takes as true evidence favorable to the non-movant. American Tobacco Company, Inc. v. Grinnell, 951 S.W.2d 420, 425 (Tex.1997); Nixon v. Mr. Property Management Company, Inc., supra at 548-49.
The oil and gas lease created a determinable fee in the land which terminates upon the happening of the events upon which it is limited. Gulf Oil Corporation